Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20205201F
Release Date: 12/24/2020
CC:TEGEDC:MABALW:CLothamer
POSTU-121501-18
UILC:

508.01-00, 7428.00-00, 7428.05-00, 9100.00-00

date:

November 10, 2020

to:

Stephen A. Martin
Director, Exempt Organizations Determinations
(Tax Exempt/ Government Entities)

from:

Casey Lothamer
Area Counsel (Mid Atlantic Area Washington)
(Tax Exempt & Government Entities)

subject:

Treas. Reg. § 301.9100-3 Relief for Applications for Exemption
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
ISSUES
1. Under what circumstances, if any, should Exempt Organizations, Determinations
(EOD) provide Treas. Reg. § 301.9100-3 relief to IRC section 501(c)(3)
applicants?
2. What is the proper process for denying relief requests under § 301.9100-3? (i.e.,
does taxpayer have section 7428 Declaratory judgment rights?)
CONCLUSIONS
1. Section 501(c)(3) organizations who are eligible to self-declare, like non-(c)(3)
self-declarers, are not eligible for § 301.9100-3 relief because they did not fail to
make a required regulatory election. Further, organizations that fail to file the
necessary information returns holding themselves out as exempt organizations
are not eligible for § 301.9100-3 relief because they would not otherwise be
exempt for the period for which they are requesting relief. In addition, the
Internal Revenue Service (“Service”) is justified under the applicable standard of
review to deny such relief on the grounds that the organizations did not act in

POSTU-121501-18

2

reasonable good faith. Finally, organizations that have filed the necessary
information returns are not eligible for relief beyond the date of which the statute
of limitations on assessment of tax has expired, which is typically three years
after the due date of the return.
2. Denial of § 301.9100-3 relief by EOD does not separately provide a right to
petition the Tax Court under section 7428 because § 301.9100-3 relief is purely a
function of administrative grace, is not a justiciable controversy described in
section 7428, and is reviewed under a completely separate standard than the de
novo standard used in section 7428 actions. However, section 7428 jurisdiction
over the denial of exempt status for periods prior to the postmark date of the
application appears to be a matter of first impression.
FACTS
Most section 501(c)(3), (9), (17), and (29) organizations are required to apply for
recognition of exemption from Federal income tax. Certain section 501(c)(3)
organizations (e.g., churches, small public charities with gross receipts not normally
more than $5,000, and organizations formed prior to October 10, 1969) and most other
exempt organizations are eligible to self-declare their exemption from Federal income
tax.
Section 501(c)(3) organizations that are required to file an application for
exemption and do so within 27-months of the date of formation1 are recognized as
exempt from the date of formation in accordance with long standing regulations (“27month rule.”) Section 501(c)(3) organizations that are required to file an application for
exemption, but do not file such application within 27 months of formation, generally are
recognized as exempt from the postmark date of the application pursuant to section
508(a). However, these organizations have the option to request § 301.9100-3 relief by
filing Schedule E to Form 1023, Application for Recognition of Exemption Under Section
501(c)(3) of the Internal Revenue Code, requesting relief from the 27-month
requirement. That is, they can request an exemption date that would otherwise be
precluded under the 27-month rule.
We understand that many applicants requesting relief from the 27-month rule
have not filed the required information returns for years before their applications for
exemption. Prior to the Pension Protection Act of 2006, EOD generally granted
requests for relief from the 27-month rule under § 301.9100-3. Most requests were
granted without much development or review. After the implementation of the Pension
Protection Act of 2006, granting relief raised additional questions because granting relief
(recognizing an earlier effective date of exemption) could result in the organization
being automatically revoked under section 6033(j) prior to the application date (as
1

For purposes of section 508(a), the operative date is the date organized, which is the date that the organization
becomes described in section 501(c)(3) (without regard to section 508(a)). Treas Reg. § 1.508-1(a)(2)(iii). The date
organized is usually the date of formation.

POSTU-121501-18

3

discussed below) for those organizations that failed to file the required information
returns, even if they otherwise qualified for exemption.
LAW AND ANALYSIS
I.

§ 9100-3 Relief Standards for 501(c)(3) Applicants

By regulations under section 508, an organization applying for exempt status as a
section 501(c)(3) organization must generally apply within 15 months from the end of
the month in which it was formed. Treasury Regulation § 301.9100-2 provides an
automatic 12-month extension in which to apply for exemption and be recognized back
to formation date. These provisions taken together provide a total of 27 months in
which to apply for recognition from the date of formation as a section 501(c)(3)
organization. Section 301.9100-3(a) provides for other extensions of regulatory
elections beyond the 27-month extension if the taxpayer acted reasonably and in good
faith and the grant of relief will not prejudice the interests of the government. A
regulatory election means an election whose due date is prescribed by regulation or IRB
guidance. Self-declarers are eligible for exemption regardless of whether they apply.
Churches, and other section 501(c)(3) organizations not required to file a Form
1023, have historically been recognized by the Service as exempt from formation date
unless something in the file indicated that the organization did not meet the
requirements for exemption prior to the application for recognition of exemption.
Section 501(c)(3) self-declarers, like non-(c)(3) self-declarers, are not eligible for §
301.9100-3 relief because they didn’t fail to make a required regulatory election. That
is, there is no due date for such organizations prescribed by regulation or IRB guidance.
Thus, unless such organizations apply within 27 months of formation, they should be
recognized as exempt as of the postmark date pursuant to Rev. Proc. 2020-5, section
6.08, or its successor. Such organizations may qualify under section 501(c)(3) prior to
the application date but the Service does not recognize exemption for such prior
periods.
In analyzing the proper application of § 301.9100-3(a) to applications for recognition
of exemption under section 501(c)(3), we note key policy behind section 9100 relief as
outlined in the preamble to the final regulations—
There are two policies that must be balanced in formulating the
standards for § 301.9100 relief. The first is the policy of promoting
efficient tax administration by providing limited time periods for
taxpayers to choose among alternative tax treatments and
encouraging prompt tax reporting. The second is the policy of
permitting taxpayers that are in reasonable compliance with the tax
laws to minimize their tax liability by collecting from them only the
amount of tax they would have paid if they had been fully informed
and well advised. [T.D. 8742, 1998–1 C.B. 388, 389.11]

POSTU-121501-18

4

Furthermore, as also made clear in the preamble to the final § 301.9100-3
regulations, an applicant must be eligible to make the election to qualify for relief in the
timing to make the election:
The commentator suggested that a request for extension of time to
make an election should not be denied on the basis that the taxpayer fails
to qualify for the underlying election. The commentator noted that the
regulations provide that the granting of § 301.9100 relief is not a
determination that the taxpayer is otherwise eligible to make the election.
This suggested modification has not been adopted. The IRS and the
Treasury Department believe it is in the interest of sound tax
administration to deny § 301.9100 relief when it becomes apparent in
considering the request for an extension of time that the taxpayer is not
otherwise eligible to make the election. This ensures that the resources of
the IRS are brought to bear in the resolution of the issue regarding
eligibility at the earliest stage of the administrative process. [TD 8742 (62
F.R. No. 250, Dec. 31, 1997, p. 68168).]
As such, the organization must otherwise qualify for exemption for all periods prior to
the application for relief from the 27-month rule. These organizations will not satisfy that
requirement.
Under section 6033, an organization exempt from tax under section 501 must file
the required information returns. Specifically, Treas Reg. § 1.6033-2(c) requires “[a]n
organization claiming an exempt status under section 501(a) … file a return required by
this section in accordance with the instructions applicable thereto.” (Emphasis added.)
Section 6033(j) provides that if an organization claiming to be exempt from tax under
section 501(a) fails to file the required returns for three consecutive years it is revoked
by operation of law. Accordingly, organizations that have not filed returns for three
consecutive years would be simultaneously and automatically revoked if 9100 relief
were granted and the organization were recognized as exempt retroactive to the date of
their formation.
While section 6033(j)(2) permits auto-revoked organizations to apply for
reinstatement of exempt status and section 6033(j)(3) permits retroactive reinstatement
if “an organization…can show to the satisfaction of the Secretary evidence of
reasonable cause” for the failure to file the returns for three consecutive years, such
reinstatement is “in the discretion of the Secretary.” Under the authority of section
6033(j)(3), the Service provided standards and procedures for reinstatement in Rev.
Proc. 2014-11; however, none of the sections providing for retroactive reinstatement
would apply to organizations that have never filed information returns under section
6033 since their formation nor otherwise put the Service on notice of their existence and

POSTU-121501-18

5

claim of exempt status.2 Accordingly, at most organizations applying for exempt status
after more than three years of not filing required information returns would be
simultaneously auto-revoked upon receiving retroactive recognition of exempt status
and would not be eligible for reinstatement on a retroactive basis. Consistent with the
interests of sound tax administration as explained in the preamble to the final
regulations, the Service should not grant relief in making the election to file for
retroactive exempt status if such exempt status would not be available for such prior
periods due to auto-revocation.
In addition, we also note that an organization that has failed to file information
returns while claiming exempt status in accordance with section 6033 and the
regulations thereunder, may not be able to establish that it meets the operational
requirement for exempt status. See Rev. Rul. 59-95, 1959-1 C.B. 627 (The failure to file
such information return “may result in the termination of the exempt status of an
organization previously held exempt, on the grounds that the organization has not
established that it is observing the conditions required for the continuation of an exempt
status.”) Accordingly, the Service is justified in denying 9100 relief it if determines that it
would not be in the interest of sound tax administration to grant 9100 relief for a late
filed application for recognition of exempt status back to the date of formation if the
organization’s failure to file returns during such period indicates that it would not be able
to demonstrate that it meets the operational requirement for exempt status.
In addition to the fundamental principle that section 9100 relief should not be
granted on the basis of sound tax administration if the organization would not otherwise
qualify for exempt status for the period for which it is requesting 9100 relief for the late
election, the Service should also deny 9100 relief if organization does not clearly meet
the requirements that it (1) acted reasonably and in good faith and (2) the grant of relief
will not prejudice the interests of the government.
a. Acted Reasonably and in Good Faith

A taxpayer will be deemed to have acted reasonably and in good faith if the taxpayer:
(i) Requests relief under this Section before the failure to make the
regulatory election is discovered by the Internal Revenue Service
(Service);
(ii) Failed to make the election because of intervening events beyond the
taxpayer's control;
2

Each section that provides retroactive reinstatement (sections 4, 5 and 6) by its terms requires notification to the
taxpayer or the public. Neither notification to the organization nor the public occurs if the organization has never
filed returns required under section 6033 or otherwise put the Service on notice of their existence as an
organization claiming exempt status. Accordingly, an organization that has never filed returns or otherwise put the
Service on notice that it is claiming exempt status will not have received notification of its auto-revocation,
assuming it was even exempt in the first place; therefore, such organizations would only be eligible to apply for
reinstatement as of the postmark date of such application for reinstatement under section 7.

POSTU-121501-18

6

(iii) Failed to make the election because, after exercising reasonable
diligence (taking into account the taxpayer's experience and the
complexity of the return or issue), the taxpayer was unaware of the
necessity for the election;
(iv) Reasonably relied on the written advice of the Internal Revenue
Service (Service); or
(v) Reasonably relied on a qualified tax professional, including a tax
professional employed by the taxpayer, and the tax professional failed to
make, or advise the taxpayer to make, the election. Section 301.91003(b)(i)-(v)
The organization seeking 9100 relief must demonstrate to the satisfaction of the Service
that is meets all the requirements for such relief. The Service should not assume a
taxpayer meets the acted reasonably and in good faith requirement. These standards
(i.e., § 301.9100-3(b)(i)-(v)) are standards of general applicability meant for requests for
relief from various regulatory election requirements, such as change of accounting
method requirements. Since these standards were not tailored to requests for relief
from the 27-month rule,3 they should be applied in a manner consistent with sound tax
administration in the context of an application for relief from the 27-month rule.
Section 301.9100-3(b)(iii)-(v) are generally self-explanatory in that a taxpayer will
have acted reasonably and in good faith if it can establish that it exercised due
diligence, either by its own merit or in reasonable reliance on a knowledgeable tax
professional, when it failed to file timely application for exemption. Section 301.91003(b)(ii) is a facts and circumstances requirement and can be established by proving it
was not the taxpayer’s actions that led to the failure to file a timely application for
exemption. For instance, if the taxpayer hires a tax professional to complete and file the
Form 1023 and the tax professional never, in fact, files the Form.
Section 301.9100-3(b)(i) is less clear in its application when considering an
organization requesting 9100 relief for its failure to timely file an application for
recognition of exemption retroactive to its date of formation. On its face it seems to
imply that a taxpayer will have acted reasonably and in good faith so long as the
application for relief from the 27-month rule is received by the Service before the
Service audits, or otherwise determines, an organization’s exemption from tax. This
requirement makes sense in the context of an applicant that has held themselves out as
exempt by filing the required information returns. However, it would be relatively
impossible for the Service to audit, or otherwise determine, an organization’s exemption
from tax if the organization never filed an information return holding themselves out as
exempt. Therefore, consistent with the consideration of sound tax administration noted
3

We note that § 301.9100-1(d)(2) permits exceptions from 9100 relief or the provision of alternative relief through
a revenue ruling, revenue procedure, notice, or announcement published in the Internal Revenue Bulletin.

POSTU-121501-18

7

in the preamble to the final regulations and in light of the unique nature of certain taxexempt organizations’ requirements to both obtain recognition of exempt status from the
Service under section 508(a) and file annual information returns under section 6033
while claiming such status, the application of this standard under § 301.9100-3(b)(i)
should be construed to apply only to organizations that file the required information
returns, thereby putting the Service on notice that they are holding themselves out as
exempt and giving the Service an opportunity to discover the failure to make the
regulatory election. To read this factor otherwise would eviscerate the requirement that
an organization apply for exemption within 27 months, and result in automatic 9100
relief to any and all organizations that had filed no returns (and more favorable
treatment than organizations that did file returns, as discussed below).
Our research indicates that there has been scant litigation reviewing how the
regulations under § 301.9100-3 have been applied with respect to exemption
applications. In one case, however, Codington County Humane Society, T.C. Memo.
1991-186 (“petitioner” or “Codington”), the Tax Court considered whether the
Commissioner abused his discretion in denying the petitioner’s application for an
extension of time to file an amended application in which it sought retroactive
recognition as a tax-exempt organization under Section 501(c)(3), from August 15, 1977
(formation date), to August 3, 1988, the effective date of the Commissioner’s recognition
of such tax-exempt status. At that time petitioner sought relief under § 1.9100-1 for its
failure to act timely. These regulations were the predecessor of what is now §
301.9100-3. The basic requirements were similar in that they provided that “the
Commissioner in his discretion may, upon good cause shown, grant a reasonable
extension of the time fixed by the regulations in this chapter for making an election or
application for relief in respect of tax under subtitle A,” and “it is shown to the
satisfaction of the Commissioner that the granting of the extension will not prejudice the
interests of the government.” It is important to remember that the case was not applying
the current specific standards in § 301.9100-3 and that it is a nonbinding Tax Court
Memorandum. However, since the case considered the issue of the grant of 9100 relief
to an organization that applied for retroactive recognition of exemption, and since there
was nothing in the preamble to either the proposed or final regulations indicating an
intent to change the result in this case, the case remains instructive in how the Tax
Court might apply the standard in the final regs, including the broad language in (i)
related to the “discovery” by the Service, to very similar facts.
The facts of that case show that the board of directors intended for the
organization to seek tax-exempt status, but the matter “fell through the cracks” as one of
the board members, Mr. Manson, an attorney who had done the legal work for the
organization, moved away. In late November 1980, petitioner’s officers and board of
directors first became aware that the Service had no record of granting petitioner taxexempt status under section 501(c)(3). At its board of directors’ meeting in February
1981 the board voted to take action to straighten out petitioner’s tax-exempt status.
Following this meeting, the petitioner’s board contacted Mason and reported at the
March 1981 board meeting, that Manson had agreed to take care of the necessary
filings. Subsequently, in the summer of 1981, a number of the original board of

POSTU-121501-18

8

directors resigned. On or about September 2, 1982, petitioner filed Forms 990, Return
of Organization Exempt from Income Tax, for the periods July 1, 1980, through June 30,
1981 and July 1, 1981 through June 30, 1982. On the returns, petitioner attached the
Schedule A entitled “Organization Exempt under Section 501(c)(3).” Thereafter,
substantial gifts were made to petitioner by Olga Olsen who also included petitioner in
her will; Ms. Olsen died in 1987. In the spring of 1988 when the inheritance tax report
for her estate was being prepared, petitioner’s then current officers learned that
petitioner still did not have a determination as to its tax-exempt status under section
501(c)(3).
According to the Tax Court’s opinion, on August 3, 1988, Codington filed its Form
1023 application. The Commissioner responded on October 5, 1988, that recognition
under section 501(c)(3) would be effective only from and after that filing date. Petitioner
immediately filed a Form 1023 seeking exemption under section 501(c)(3) for the prior
period. On October 20, 1988, The Commissioner determined that petitioner Codington
would be treated as a tax-exempt organization under section 501(c)(3), effective August
3, 1988, and treated as a section 501(c)(4) organization for the period of August 15,
1977 to August 3, 1988. Thereafter, on January 30, 1989, petitioner filed an application
seeking an extension of time under § 1.9100-1 of the Income Tax Regulations [now §
301.9100-3 of the Admin. & Proced. Regs.], together with an amended Form 1023,
requesting a retroactive determination of exempt status under section 501(c)(3) from the
date of its incorporation.
The Tax Court was not persuaded that the Commissioner had abused his
discretion. It pointed out that despite Codington’s awareness in November 1980, two
years after the deadline for making a timely application, that the Commissioner had no
record of granting tax-exempt status, it waited almost eight additional years before filing
its Form 1023. Further, the Tax Court criticized Codington for its sporadic efforts to
elicit information from its attorney, Mr. Manson, as to what he was doing. The court
noted that there was no evidence showing why he did not timely take steps to obtain
tax-exempt status under section 501(c)(3) for petitioner. The court also noted that
about half a year transpired from the date of the initial application on Form 1023 and
more than 3 months passed from the date of the Commissioner’s determination before
petitioner made its application for an extension of time to file an amended application
seeking retroactive recognition of exemption under section 501(c)(3). The filing of the
Forms 990 over 5 years after the petitioner was organized led the court to conclude that
petitioner had an indifferent attitude towards meeting its obligations as a tax-exempt
organization.
Although Codington’s principal argument was that it had relied on Mr. Manson as
its attorney charged with the responsibility to do what was necessary to obtain taxexempt status, the Tax Court found that such reliance, particularly without adequate
follow-up, was simply not enough. The court held that based on the facts in the
administrative record, petitioner did not carry its burden of proving that the
Commissioner had abused his discretion in denying the application for extension of time
for filing an amended application for exemption. Therefore, the petitioner was not

POSTU-121501-18

9

entitled to retroactive recognition as being tax-exempt under section 501(c)(3). The
court did not consider whether granting relief would be prejudicial to the government
because petitioner Codington failed to meet the first prong of the test.
Accordingly, based on the most reasonable view of the application of the
standard in § 301.9100-3(b) to a request for relief related to a late application for
retroactive recognition of exemption--taking into account the interests of sound tax
administration and in light of the result in the Codington case that was not expressly
undone by the final regulations--we believe the Service is justified in a view that an
organization’s failure to file necessary information returns since formation largely
prevents the Service from discovering its failure to apply for recognition as required by
section 508 and therefore the organization has not met the standard in for acting
reasonably and in good faith under § 301.9100-3(b)(i).
b. Prejudice to the Interests of Government

Regarding the requirement that granting relief does not prejudice the interest of
government, the regulations provide that granting an election will prejudice the interests
of the government if:
(i) Lower tax liability. The interests of the Government are prejudiced if
granting relief would result in a taxpayer having a lower tax liability in the
aggregate for all taxable years affected by the election than the taxpayer
would have had if the election had been timely made (taking into account
the time value of money). Similarly, if the tax consequences of more than
one taxpayer are affected by the election, the Government's interests are
prejudiced if extending the time for making the election may result in the
affected taxpayers, in the aggregate, having a lower tax liability than if the
election had been timely made.
(ii) Closed years. The interests of the Government are ordinarily
prejudiced if the taxable year in which the regulatory election should have
been made or any taxable years that would have been affected by the
election had it been timely made are closed by the period of limitations on
assessment under Section 6501(a) before the taxpayer's receipt of a
ruling granting relief under this Section. The Service may condition a grant
of relief on the taxpayer providing the Service with a statement from an
independent auditor (other than an auditor providing an affidavit pursuant
to paragraph (e)(3) of this Section) certifying that the interests of the
Government are not prejudiced under the standards set forth in paragraph
(c)(1)(i) of this Section.
Two cases of note in the Tax Court have interpreted the prejudice to the
government requirement. In Vines v. Commissioner, 126 T.C. 279, 289 (2006), the Tax
Court wrote:

POSTU-121501-18

10

We begin our analysis of Section 301.9100–3(c), Proced. & Admin. Regs.,
keeping in mind the following policies stated by the Secretary in the
preamble to the final regulations:
There are two policies that must be balanced in formulating the
standards for § 301.9100 relief. The first is the policy of promoting
efficient tax administration by providing limited time periods for
taxpayers to choose among alternative tax treatments and
encouraging prompt tax reporting. The second is the policy of
permitting taxpayers that are in reasonable compliance with the tax
laws to minimize their tax liability by collecting from them only the
amount of tax they would have paid if they had been fully informed
and well advised. [T.D. 8742, 1998–1 C.B. 388, 389.11]
The case of Mezrah v. Commissioner, T.C. Memo. 2008-123, illustrated the application
of § 301.9100-3(c)(1)(i) (lower tax liability) wherein the Tax Court cited to the rationale
for the Service’s denial of relief:
In this case, the government would be prejudiced under Section
301.9100–3(c)(1)(i) if we were to grant relief to file a late election because
you would have a lower tax liability in the aggregate for all years affected
by the election than you would have had if the election had been made
timely. You filed returns for taxable year 1995 and all subsequent years
taking depreciation deductions on property, the basis of which should
have been exhausted had you timely made a Section 108(c)(3)(C)
election. Taxable years 1995–2000 are now closed. Granting relief would
permit you to exclude cancellation of indebtedness income in 1994.
However, due to the expiration of the period of limitations the Service
cannot reduce or eliminate the depreciation deductions taken in Years
1995–2000. Thus, you would have a lower tax liability in the aggregate for
all taxable years affected by the election than if you had made a timely
election.
In Mezrah, it was determined that the interests of the government would be
prejudiced because petitioner’s depreciation deductions for the closed years (taxable
years 1995-2000) were higher than they would have been if it had made a timely
election and reduced its basis as required by section 108(c)(1). Therefore, petitioner
didn’t qualify for relief under § 301.9100-3(c)(1)(ii).
Based on the court precedence and regulations, the Service should compare two
things when determining prejudice to the government:
1) the aggregate liability if the organization had filed its Form 1023 on time, with
2) the aggregate tax liability if the relief is granted.
The Service should not be comparing:

POSTU-121501-18

11

1) the aggregate liability if the organization had not been tax-exempt, with
2) the aggregate tax liability if the relief is granted.
Under this standard, granting relief to an applicant for exemption will rarely, if
ever, result in a taxpayer having a lower tax liability in the aggregate for all taxable
years affected by the election than the taxpayer would have had if the election had been
timely made. However, the government’s interest ordinarily will be prejudiced if the
statute of limitations for a period prior to the application has expired. As such, you
should ordinarily deny § 301.9100-3 relief to organizations that have filed information or
tax returns more than 3 years prior to the taxpayer’s receipt of a determination letter
granting relief, per § 301.9100-3(c)(1)(ii).
II.

§ 7428 and Denial of § 301.9100-3 Relief

Section 7428 provides jurisdiction for the Tax Court, Court of Federal Claims, or the
District Court for the District of Columbia to issue a declaration in matters involving an
actual controversy as to, among other things, the determination of the Secretary with
respect to the initial qualification or continuing qualification of an organization as an
organization described in section 501(c)(3) that is exempt from tax under section
501(a). In deciding whether plaintiff is entitled to declaratory judgment, the
determination made by the Service is reviewed de novo by the court in both initial
classification and revocation cases. Asmark Institute Inc., v. Comm’r, TC Memo 201121; The New Dynamics Found. v. United States, 70 Fed. Cl. 782 (2006); Church of
Gospel Ministry, Inc. v. United States, 640 F. Supp. 96 (D.C. Dist. Ct. 1986). Section
301.9100-3 determinations, when reviewed by a court, are reviewed under a clear error
standard. In addition, with the exception of the possible case mentioned below, we
have not been able to find any cases in which a court had jurisdiction to review a §
301.9100-3 determination where there was not an underlying issue which gave the
court jurisdiction, such as a refund claim. Given that § 301.9100-3 relief is purely a
function of administrative grace, is not a justiciable controversy described in section
7428, and is reviewed under a completely separate standard than section 7428 actions,
we believe that the court does not have jurisdiction to review § 301.9100-3 relief
decisions absent some other controversy giving rise to judicial jurisdiction. Although the
denial of § 301.9100-3 relief in this situation means the Service will not recognize the
organization’s exempt status prior to the postmark date of the application in accordance
with longstanding deadlines under section 508 and § 301.9100-2 for submitting the
application, this denial of relief and resulting lack of recognition of exempt status for
prior taxable years should not be viewed as a controversy giving rise to judicial
jurisdiction.4
The Codington case was the only case we were able to find where a court
reviewed a § 301.9100 relief determination with respect to exemption without
4

Similarly, a grant of an extension of time under § 301.9100-1(a) is not a determination that the taxpayer is
otherwise eligible to make the election (i.e., that the late-filing Form 1023 applicant qualifies for retroactive
exemption).

POSTU-121501-18

12

mentioning an underlying jurisdictional issue which gave rise to the litigation. There is
no discussion in the opinion of how petitioner obtained its “ticket to Tax Court” for a
declaratory judgment action under section 7428 which also requires the filing of a
petition within 90 days following receipt of an adverse determination. Our office obtained
a copy of the government’s brief in that case, however, which states the January 30,
1989 filing of the amended Form 1023 was accompanied by a document entitled
“Application Seeking an Extension of Time for Filing an Amended Form 1023 Seeking
Recognition of Exempt Status under Section 501(c)(3).” In response to those filings, the
Commissioner issued a determination letter on June 9, 1989 recognizing Codington as
a section 501(c)(3) organization effective August 3, 1988, and a section 501(c)(4)
organization for the prior period. The determination letter also denied petitioner’s
application for extension of the time period for filing the Form 1023. The letter stated
that the letter issued dated October 20, 1988, remained in effect. Presumably Codington
petitioned timely from that June 9, 1989 determination letter. Regardless, there is no
record in the Court’s docket that we argued that the court did not have jurisdiction to
entertain § 301.9100 relief. Accordingly, it appears to be an issue of first impression
whether the Tax Court would deny a motion to dismiss on grounds that it lacks
jurisdiction under section 7428 if an organization files a petition under section 7428
regarding the denial of § 301.9100-3 relief for a late filed application for recognition of
exemption.

POSTU-121501-18

13

HAZARDS

Please call

if you have any further questions.

/s/
Casey Lothamer
Area Counsel (Mid Atlantic Area Washington)
(Tax Exempt & Government Entities)

